LEMERT, J.
In view of this release can the defendant in error maintain an action against the plaintiff in error, Margaret McManus? -
We find from the record in this case that the release in question was freely and voluntarily given by the defendant in error and that the record is silent as to the same having been procured by any fraud of any kind or description and that said release is a full and complete defense.
Citing 78 OS. 200; 4 Ohio Ap. 390; 7 Ohio Ap. Rep. 53; 11 Ohio Ap. 122; 12 Ohio Ap. 46; 114 OS. 76.
We therefore find and hold that the motion in the court below to direct a verdict for plaintiff in error* was well taken and the same should have been sustained, and the refusal of the court below to sustain said motion was prejudicial to the rights of plaintiff in error.
*588Therefore it follows that the judgment of the lower court is hereby reversed and final judgment entered herein for plaintiff in error.
(Houck, J. and Lloyd, J., concur.)